Petition for a writ of habeas corpus is granted and case remanded to the Superior Court to remand to the District Court of the First Division, which court, in consonance with Tate v. Short, 401 U. S. 395, 91 S.Ct. 668, 28 L.Ed.2d 130 (1971), shall canvass the alternatives to which it may resort in order to avoid imprisoning the petitioner, notwithstanding his indigency, because of his inability to pay the fine levied against him. Pending that disposition the petitioner may continue at liberty under the bail fixed by the Superior Court on March 3, 1973. Richard A. Boren, Supervising Attorney, Inmate Legal Assistance, for petitioner.